Title: The Committee for Foreign Affairs to the American Commissioners, 2 May 1777
From: Committee for Foreign Affairs
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


On April 17, 1777, Congress renamed the committee of secret correspondence the committee for foreign affairs, and we adopt the new title at the beginning of this volume. The commissioners, however, did not learn of the change for months to come, because they received no word from the committee until September. The present letter, drafted on May 2, was held up by lack of a secure conveyance; and the delay permitted two new committee members to sign it after they were appointed on May 26. The committee’s next letter, of May 30, was then put with it, and a sentence inserted in the first one between the salutation and the May 2 date: “The former of these Letters will serve to shew that at the Time of writing them we had nothing material to inform you of, and are now sent rather for your Amusement than instruction.” But neither letter was in fact sent; instead new ones were added to the pile on June 13, 18, 26, and July 2. Then at long last the opportunity came, by a continental sloop that escaped into the Atlantic from the Maryland coast, and the packet of dispatches reached Passy on September 10. “Tho’ it must be agreeable to you to hear frequently from us,” the committee explained on May 30, “yet as our letters by being taken might be of worse consequence than being delayed, we are desirous of waiting for the safest opportunity....” Hearing frequently from Philadelphia was more than “agreeable” to the commissioners, as they had pointed out months before; it was the condition for their effective functioning. But the condition, while the Royal Navy sealed the Delaware, was contrary to fact.
 
Philadelphia May 2d. 1777.
Your Dispatches dated Paris Feb. 6 and 8 were safely received about the middle of April. We observe your Remarks on the timorusness of the French Merchants respecting the forming trading Companies which you say is occasioned by the change and fluctuation of News. That the spirit for Trade will always be governed by the rise and fall of Military Strength, is a Maxim always to be admitted in the first attempts to establish a Commerce between any two Nations, because Success in War is supposed to give Security or Protection to it; But this timidity ceases naturally as soon as a Trade is opened for losing or gaining after that equally produces a Spirit of adventuring farther. Therefore we wish to enter into a commerce with them as soon as possible; because as nothing can abridge or prevent their Profits but the Enemy making Prizes of their vessels, the Consequence will be, that they will either be encouraged by the Gain, or aggravated by the loss to come to a Serious understanding with the Court of Britain. We advise you to be constantly holding up the Great advantages which the Crown and Commerce of France would receive by their possessing themselves of the West Indies, and we trust to your wisdom in making all the use possible of the English News Papers as a channel thro’ which to counteract the Tide of folly and falsehood of which you complain, and rest assured that every Material event either for or against will be dispatched to you with the utmost expedition.
By information from N York it appears that the more discerning part of the English Generals begin to give up the thought of Conquest, and of Consequence, the fear of totally losing the trade of America must accompany the despair of Arms, therefore we conceive that the english papers are calculated to deter the french Merchants from beginning to taste the Sweets of our Trade. Their falshoods rightly understood are the Barometers of their fears, and in Proportion as the Political Atmosphere presses downward the Spirit of Fiction is obliged to rise. We wish it to be understood that we pay too much respect to the wisdom of the French Cabinet to suppose they can be influenced by such efforts of visible despair, and that we have too much reverence for the Honor of the American Congress to prostitute its authority by filling our own News papers, with the same kind of invented Tales which characterize the London Gazette.
We observe that General Howe in his letter to Administration printed in the London Gazette of Decr. 30th. apologizes for not having written to them since the taking possession of New York (nearly three Months). Here is the proper field to speculate on Silence, because his business is Conquest, ours, defence and repulse, and because likewise he has the Sea more open to him than we have, had he any thing to send that would please, therefore Silence on his Part is always to be understood as a Species of good News on ours.
The Congress highly approves your dividing yourselves to foreign Courts and have sent Commissions for that purpose, and likewise Commissions for fitting out Privateers in france. The Mercury from Nantz is safely arrived at Hampshire. The Amphitrite and Seine we are yet in hopes of. We shall notice the Conduct of Nicholas Davis. We have presented Marshal Maillebois Sentiments on the Mode of war to Congress, who are greatly pleased therewith and entertain a high respect for the Author.
Our last Accounts gave you the State of News down to March, since which nothing Material has happened. The Enemy wearied and disappointed in their Winter’s Campaign still continue in a State of Dormancy at New York and Brunswick. The Congress is Return’d to Philadelphia. General Washington remains at Morriss Town and occupies the Same Posts as when the last dispatches were sent you. The Principal Object now is the Recruiting Service which has been greatly promoted by some late Resolves of Congress. Our Troops have been under inoculation for the Small Pox with great Success, which Purgation we hope will be a Means of preserving them from fevers in the Summer, however, it will frustrate one Cannibal Scheme of our Enemies who have constantly fought us with that disease by introducing it among our Troops.
When we look back to the Beginning of last December and see our Army reduced to between two and three thousand Men occasioned by the expiration of the Time for which they were enlisted, we feel ourselves exceedingly happy in Contemplating the Agreeable Condition and Prospect our Affairs are now in. We have since that Period reduced the Enemy more than our whole Army at that Time consisted of and Scarce a day passes in which they do not suffer either by Skirmishes or desertions.

The Congress have it in Contemplation to remove the Garrison from the present Fort in the District of Ticonderoga to Fort Independance in the same District which they Judge will command that Pass with greater advantage and is a much healthier Situation. We mention this as the Enemy will probably give an Air of Triumph to the evacuation should it be done. The distance between the two forts is about a quarter of a mile.
As General Howe is preparing a Bridge of Boats we think it possible that he might by a Sudden and forced march reach this City but we are clearly of opinion that He would be ruined by the Event, and tho’ we are not under much apprehensions of such a movement, yet we think it proper to give you the Case with our opinion thereon. We are Gentlemen your Obedient Humble Servants
Benja HarrisonJno. WitherspoonRobt MorrisThos. Hayward Junr.James Lovell
